Citation Nr: 0928877	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
impingement.

2.  Entitlement to service connection for a right elbow 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a hand disorder, to 
include arthritis.

6.  Entitlement to an initial rating in excess of 10 percent 
for status postoperative lumbar laminectomy and fusion at L4-
5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran  served on active duty from September 1979 to 
February 1980, May 1981 to March 1988, and October 2003 to 
February 2007.  The Veteran has been awarded the Combat 
Action Badge, and thus, he has combat status.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In connection with this appeal, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in February 2009.  A transcript of that hearing is 
associated with the claims file.

The Board received additional evidence from the Veteran 
during the February 2009 hearing as well as in June 2009.  In 
both instances, the new evidence was accompanied by a waiver 
of the Veteran 's right to initial consideration of this 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.

The issues of entitlement to service connection for a hand 
disorder, bilateral hearing loss, and tinnitus as well as 
entitlement to an initial increased rating for status 
postoperative lumbar laminectomy and fusion at L4-5 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his left 
shoulder impingement is related to his period of active 
service.

2.  Resolving all doubt in the Veteran's favor, his right 
elbow disorder is related to his period of active service.


CONCLUSIONS OF LAW

1.  Left shoulder impingement was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A right elbow disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, in light of 
the disposition of the Veteran's appeal with respect to his 
left shoulder and right elbow claims, a detailed discussion 
of VA's various duties to notify and assist is unnecessary, 
as any potential failure of VA in fulfilling these duties is 
harmless error.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the July 2007 report of VA examination reflects 
that the Veteran's left shoulder complaints are diagnosed as 
left shoulder impingement.  Similarly, with respect to the 
right elbow, the July 2007 VA examination report includes a 
diagnosis of "previous medial epicondylitis right elbow, 
resolved, no residual."  However, a July 2007 report of X-
ray evaluation in connection with this examination includes 
findings of minimal olecranon spurring and small bony density 
seen adjacent to the lateral aspect of the distal humerus, 
probably the result of old trauma.  Thus, as there is 
evidence of current impairment of the left shoulder and right 
elbow, the first element of the Veteran's service connection 
claims is satisfied with respect to these issues.

The Veteran 's service personnel records show receipt of 
several awards, including a Combat Action Badge (CAB).  
Receipt of the CAB is an indication the Veteran  served in 
combat.

During his February 2009 hearing, the Veteran attributed his 
current left shoulder and right elbow disabilities to being 
thrown around while riding in Humvee or Bradley vehicles, to 
include being involved in a Humvee accident, while serving in 
Iraq.  He further testified that these injuries could be the 
result of falling, running into a door, scrambling, or diving 
into a bunker.  

The Veteran 's service treatment records are silent with 
respect to left shoulder complaints or treatment.  However, 
as outlined above, he attributes his disability to injury 
incurred during combat service in Iraq.  Therefore, although 
the Veteran's service records make no mention of a shoulder 
injury or resulting disability, when an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  Moreover, with respect to the right elbow claim, the 
service treatment records reflect treatment for right elbow 
complaints and a diagnosis of right elbow medial 
epicondylitis in 2006.  

In support of his claim, the Veteran has testified that his 
left shoulder and right elbow are painful and productive of 
limitation of motion.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay 
person, he is not competent to offer an opinion on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The record does not contain a medical nexus opinion.  
However, the Board finds that the evidence supports the 
Veteran's claims based on continuity of symptomatology.  As 
noted, the first objective evidence of left shoulder 
impairment is provided by the July 2007 report of VA 
examination, just five months after the Veteran was 
discharged from service.  In addition, in connection with 
this examination, the Veteran reported a two to three year 
history of left shoulder pain, which he is competent to 
report.  Similarly, the Veteran  was treated for right elbow 
complaints in service, diagnosed as right elbow medial 
epicondylitis, and the July 2007 report of VA examination 
revealed findings of minimal olecranon spurring and small 
bony density seen adjacent to the lateral aspect of the 
distal humerus, probably the result of old trauma.  

With respect to the right elbow claim, the Board acknowledges 
that the Veteran has claimed service connection specifically 
for right elbow medial epicondylitis and the July 2007 report 
of VA examination includes a diagnosis of "previous medial 
epicondylitis right elbow, resolved, no residual" as well as 
X-ray findings of minimal olecranon spurring and small bony 
density seen adjacent to the lateral aspect of the distal 
humerus, probably the result of old trauma.  In this regard, 
the Court of Appeals for Veterans Claims (Court) recently 
found that the use of "condition(s)" in regulation 
38 C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Thus, considering the above-noted evidence, the Board finds 
that service connection for left shoulder impingement and a 
right elbow disorder is warranted.  There is probative 
evidence of in-service left shoulder and right elbow injury 
with post-service symptomatology and supportive lay 
statements.  Resolving doubt in the Veteran's favor, the 
Board finds that the evidence as a whole supports service 
connection for left shoulder impingement and a right elbow 
disorder.  38 U.S.C.A. § 5107(b).  Consequently, the three 
requirements for the grant of service connection for left 
shoulder impingement and a right elbow disorder have been 
satisfied and service connection for such disabilities is 
granted.


ORDER

Service connection for left shoulder impingement is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for a right elbow disorder is granted, 
subject to the laws and regulations governing monetary 
awards.


REMAND

The Veteran  is also seeking service connection for bilateral 
hearing loss, tinnitus, and a hand disorder as well as an 
increased initial rating for status postoperative lumbar 
laminectomy and fusion at L4-5.  After a thorough review of 
the Veteran 's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

Hearing Loss and Tinnitus:  The record reflects that the 
Veteran  has bilateral hearing loss disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, and that tinnitus 
has been diagnosed as a current disability.

The Veteran 's written communications as well as his hearing 
testimony reflect his contention that his current hearing 
loss and tinnitus are attributable to acoustic trauma from 
explosions during his combat service in Iraq or, 
alternatively, these disorders are the result of his civilian 
occupation as a police officer and were aggravated as a 
result of noise exposure during combat.  As the Veteran 's 
participation in combat during service has been confirmed by 
way of his receipt of the CAB, his lay statements and 
testimony are sufficient to show the occurrence of combat-
related noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Veteran's service treatment records suggest he had 
impairment hearing acuity and tinnitus prior to enlistment.  
These records also reflect that he was placed on permanent 
physical profile for bilateral high frequency hearing loss 
before he was called for active duty in October 2003.  
However, the service treatment records also include a March 
2005 note that the Veteran 's hearing acuity and tinnitus 
were worse after a nearby rocket explosion.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, although the Veteran  underwent 
audiometric examination in July 2007, the examination report 
does not include an opinion as to the etiology of his hearing 
loss and tinnitus, to include whether these disorders were 
aggravated as a result of active duty service.  

Hand Disorder:  The Veteran's service treatment records 
reflect treatment for a right ring finger injury in October 
1984 and a right hand injury in January 2004, while serving 
in Iraq.  Moreover, as noted above, because of the Veteran 's 
confirmed participation in combat, his lay statements and 
testimony that he experienced hand injury in service are 
sufficient to show the occurrence of such injury.  Post-
service, the July 2007 report of VA examination provides a 
diagnosis of "history of previous fractures of multiple 
fingers with degenerative arthritis" and reflects that X-ray 
examination of the hands was normal.  However, private 
treatment reports include a February 2009 magnetic resonance 
imaging (MRI) arthrogram of the left wrist which shows 
degenerative change involving the distal radius at the 
radiocarpal joint.  

In this regard, it is noted that VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
although the Veteran  was afforded a VA examination of the 
hands in July 2007, the examination report does not include 
an opinion as to the etiology of any hand disorder.  
Moreover, inasmuch as this examination was performed in July 
2007, it does not reflect consideration of the February 2009 
reports of private treatment.  However, because there is 
evidence of hand injury in service and the Veteran , as a 
layperson, is competent to report a continuity of symptoms 
since service, a remand for an examination and opinion is 
necessary to adjudicate this claim.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lumbar Spine:  The Veteran 's written communications and 
hearing testimony include his contention that his service-
connected status postoperative lumbar laminectomy and fusion 
at L4-5 has increased in severity since his most recent VA 
compensation examination performed two years ago, in July 
2007.

As the Veteran has affirmed that his symptoms have increased 
in severity, and in light of the fact that the most recent VA 
examinations occurred approximately two years ago in 2007, 
the Board determines that, pursuant to VA's duties to assist 
in the development of a claim under the Veterans Claims 
Assistance Act, a fresh VA orthopedic examination of the 
lumbar spine is warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; see Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(holding that "[w]here the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."); 
VAOPGCPREC 11-95 (determining that while the Board need not 
order a new examination simply because of the passage of 
time, such a fresh examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).

Miscellaneous:  Review of the claims file reflects that the 
Veteran is in receipt of ongoing VA and private medical 
treatment.  These additional records must be obtained before 
deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (noting that VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and obtain from him the names 
and addresses of all medical care 
providers, VA or non-VA, who treated 
him for his orthopedic complaints as 
well as for hearing loss and tinnitus, 
to include any relevant treatment 
received in between his periods of 
active duty service.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Schedule the Veteran  for a VA 
examination, including audiometric 
testing, to determine the probable 
etiology of his bilateral hearing loss 
and tinnitus.  The examiner is asked to 
indicate whether it is at least as 
likely as not (i.e., to 50 percent 
degree of probability or greater) that 
bilateral hearing loss and/or tinnitus 
were incurred during an eligible period 
of military service.  If it is 
determined instead that either hearing 
loss and/or tinnitus clearly and 
unmistakably pre-existed a period of 
eligible service, then the examiner is 
asked to indicate whether the hearing 
loss and/or tinnitus was aggravated 
during that period of service, beyond 
the natural progression of the disease.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

To facilitate responding to the 
questions posed, the claims file and a 
complete copy of this remand must be 
made available to the examiner for 
review of the Veteran's pertinent 
medical and other history.  If the 
examiner is unable to offer the 
requested opinions without resort to 
speculation, the report should discuss 
why such opinions are not possible.  A 
complete rationale for all opinions 
expressed should be provided.

3.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his hand disorder, and to determine 
the current nature and severity of his 
service-connected status postoperative 
lumbar laminectomy and fusion at L4-5.  

With respect to the claim for service 
connation for a hand disorder, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that any current hand 
disorder is a result of his period of 
active duty service.  

With respect to the claim for an 
increased initial rating for status 
postoperative lumbar laminectomy and 
fusion at L4-5, the examiner should 
provide results of range of motion 
testing for the lumbosacral spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain limits functional ability 
during flare-ups or with activity.

To facilitate responding to the 
questions posed, the claims file and a 
complete copy of this remand must be 
made available to the examiner for 
review of the Veteran's pertinent 
medical and other history.  If the 
examiner is unable to offer the 
requested opinions without resort to 
speculation, the report should discuss 
why such opinions are not possible.  A 
complete rationale for all opinions 
expressed should be provided.

4.  Thereafter, readjudicate the 
Veteran's claims in light of the 
additional evidence.  If the claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


